
	
		I
		111th CONGRESS
		2d Session
		H. R. 6152
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2010
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  exemption from employer Social Security taxes with respect to previously
		  unemployed individuals, and to extend the credit for the retention of such
		  individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Back to Work Extension
			 Act.
		2.Payroll tax
			 forgiveness for hiring unemployed workers
			(a)In
			 generalSubsection (d) of section 3111 of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 with respect to employment during the period beginning on the day after
			 the date of the enactment of this subsection and ending on December 31,
			 2010, in paragraph (1) and inserting during the applicable
			 period with respect to employment,
				(2)by striking
			 January 1, 2011 in paragraph (3) and inserting January 1,
			 2012,
				(3)by redesignating
			 paragraph (5) as paragraph (6) and by inserting after paragraph (4) the
			 following new paragraph:
					
						(5)Applicable
				periodFor purposes of this subsection, the applicable period
				with respect to any qualified individual is the period beginning on the date
				the qualified individual begins employment with the employer and ending on the
				earlier of the day that is 1 year after such date or December 31,
				2011.
						.
				(b)Transfers to
			 Federal Old-Age and Survivors Insurance Trust FundThere are
			 hereby appropriated to the Federal Old-Age and Survivors Trust Fund and the
			 Federal Disability Insurance Trust Fund established under section 201 of the
			 Social Security Act (42 U.S.C. 401) amounts equal to the reduction in revenues
			 to the Treasury by reason of the amendments made by subsection (a). Amounts
			 appropriated by the preceding sentence shall be transferred from the general
			 fund at such times and in such manner as to replicate to the extent possible
			 the transfers which would have occurred to such Trust Fund had such amendments
			 not been enacted.
			(c)Application to
			 Railroad Retirement Taxes
				(1)In
			 generalSubsection (c) of
			 section 3221 of the Internal Revenue Code of 1986 is amended—
					(A)by striking during the period
			 beginning on the day after the date of the enactment of this subsection and
			 ending on December 31, 2010, in paragraph (1) and inserting
			 during the applicable period,
					(B)by striking January 1, 2011
			 in paragraph (3) and inserting January 1, 2012, and
					(C)by redesignating paragraph (5) as paragraph
			 (6) and by inserting after paragraph (4) the following new paragraph:
						
							(5)Applicable
				periodFor purposes of subparagraph (A), the applicable period
				with respect to any qualified individual shall be the period beginning on the
				date the qualified individual begins employment with the employer and ending on
				the earlier of the day that is 1 year after such date or December 31,
				2011.
							.
					(2)Transfers to
			 social security equivalent benefit accountThere are hereby appropriated to the Social
			 Security Equivalent Benefit Account established under section 15A(a) of the
			 Railroad Retirement Act of 1974 (45 U.S.C. 231n–1(a)) amounts equal to the
			 reduction in revenues to the Treasury by reason of the amendments made by
			 paragraph (1). Amounts appropriated by the preceding sentence shall be
			 transferred from the general fund at such times and in such manner as to
			 replicate to the extent possible the transfers which would have occurred to
			 such Account had such amendments not been enacted.
				(d)Effective
			 Dates
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by this subsection shall apply to wages paid
			 after the date of the enactment of this Act.
				(2)Railroad
			 retirement taxesThe
			 amendments made by subsection (c) shall apply to compensation paid after the
			 date of the enactment of this Act.
				
